United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60832
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHARLES DEAN BRYANT,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 2:03-CR-6-1-PG
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES Chief Judge, and HIGGINBOTHAM, and PRADO, Circuit
Judges.

PER CURIAM:*

     In July 2004, this court granted the Government’s motion to

dismiss the appeal as waived pursuant to a provision in the plea

agreement of defendant-appellant Charles Dean Bryant.        The

Supreme Court has vacated and remanded for further consideration

in light of United States v. Booker, 543 U.S. 220 (2005).

     We review de novo whether a waiver provision bars an appeal.

United States v. Baymon, 312 F.3d 725, 727 (5th Cir. 2002).           We

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60832
                                -2-

determine whether the waiver was knowing and voluntary and

whether the waiver applies to the circumstances at issue.      United

States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).

     The record reflects that Bryant knowingly and voluntarily

waived his right to appeal his sentence “on any ground

whatsoever.”   See United States v. Cortez, 413 F.3d 502, 503 (5th

Cir. 2005); United States v. McKinney, 406 F.3d 744, 746 (5th

Cir. 2005); FED. R. CRIM. P. 11(b)(1)(N).   Because Bryant’s

sentence did not exceed the statutory maximum, we DISMISS the

appeal as barred by the waiver contained in Bryant’s plea

agreement.